Citation Nr: 1130543	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  96-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an anxiety disorder with depression.

2.  Entitlement to an evaluation in excess of 20 percent for a service-connected lumbar spine disability, effective from February 21, 1995, to September 13, 2008, and in excess of 40 percent, effective from September 13, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1983 to August 1991.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In August 1995, the RO granted an increased rating of 20 percent for the lumbar spine disability, effective February 21, 1995.  The Veteran appealed this decision to the Board, which remanded it multiple times from May 2003 to March 2008.  In March 2009, the RO granted an increased rating of 40 percent for the lumbar spine disability, effective from September 13, 2008.  In a September 2009 decision, the Board denied entitlement to an increased rating in excess of 20 percent, effective from February 21, 1995, to September 13, 2008, and 40 percent, effective September 13, 2008, for the lumbar spine disability.  

The Veteran appealed the Board's September 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court) and, pursuant to a Joint Motion for Remand, the September 2009 Board decision was vacated and the case was sent back to the Board for further development in June 2010.  The Joint Motion noted that with respect to the period from February 21, 1995, to September 12, 2008, the issue of entitlement to a rating higher than 20 percent for the lumbar spine disability should be considered under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to September 26, 2003).  Moreover, entitlement to a separate neurological evaluation for the lumbar spine was to be considered for the entire appeals period.  Specifically, the Joint Motion indicated that the Board should consider the criteria for the minimum higher ratings, rather than denying an increased rating based solely on an analysis of the maximum rating criteria.


The Veteran testified at a Board videoconference hearing with his wife in February 2002, and a Travel Board hearing in January 2008.  Transcripts of both hearings are of record.  The Veterans Law Judges (VLJs) who conducted these hearings are no longer employed with the Board.  The Veteran declined the opportunity for another hearing after the January 2008 hearing.   

Additional relevant evidence was added to the record in June 2011, after the last Supplemental Statement of the Case (SSOC) addressing the lumbar spine disability.  Thus, the additional evidence has not been considered by the RO.  A remand under to 38 C.F.R. § 20.1304 is not necessary, however, as the recently submitted evidence is essentially cumulative of information already of record.  Specifically, the evidence consists of VA treatment records noting the Veteran's complaints of low back pain radiating to his left leg, painful motion in the spine, and the use of a cane with a forward flexion gait.  The complaints of pain radiating to the left leg and painful motion were already reflected in the various treatment records that were considered by the RO.  The Veteran also was shown as being unable to extend beyond zero degrees in the September 2008 VA examination report that was considered by the RO, which essentially reflects the same level of significant impairment as noted on the June 2011 report of walking with a forward flexed gait.

The Board previously denied service connection for an anxiety disorder (to include as due to undiagnosed illness) in a June 2002 Board decision, which the Veteran did not appeal to the Court.  The RO denied service connection for an anxiety disorder with depression in November 2009, finding that new and material evidence had not been received to reopen the claim.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for an anxiety disorder with depression.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  On the VA Form 9 substantive appeal dated in April 2010, the Veteran declined a hearing with respect to this issue.


FINDINGS OF FACT

1.  In a June 2002 decision, the Board denied service connection for a chronic acquired variously diagnosed mood or anxiety disorder, to include as due to an undiagnosed illness.  The Veteran did not appeal the Board decision, and accordingly it was final.

2.  Evidence received since the final June 2002 Board decision does not relate in a significant way to an unestablished fact necessary to substantiate the claim.  The evidence received is either redundant of evidence previously received, or, by itself or together with evidence previously of record, does not raise a reasonable possibility of substantiating the claim. 

3.  Effective from February 21, 1995, to September 13, 2008, the medical evidence shows that the Veteran's lumbar spine disability was manifested by diagnoses of lumbosacral strain, degenerative arthritis, and degenerative disc disease; forward flexion most severely limited to 60 degrees; complaints of pain radiating to the left lower extremity; and functional impairment due to pain.

4.  Effective on and after September 13, 2008, the medical evidence shows that the Veteran's lumbar spine disability has been manifested by continued complaints of pain radiating to the left buttock in the posterior lower extremity in the left leg; and forward flexion to 30 degrees without pain.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for an anxiety disorder with depression has not been received, and the Veteran's claim for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for an evaluation in excess of 20 percent for a service-connected lumbar spine disability, effective from February 21, 1995, to September 13, 2008, and in excess of 40 percent, effective from September 13, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.71a, Diagnostic Codes 5237, 5243 (2010), and Diagnostic Codes 5285, 5289, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In August 2003, May 2008, and September 2009 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decisions dated from August 1995 to November 2009, and the SOCs and SSOCs dated from August 1995 to February 2010 explained the basis for the RO's actions, and the SOCs and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in the letters dated in May 2008 and September 2009.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran was afforded VA examinations dated from January 1996 to September 2008, addressing the back disability.  The examination reports obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The RO did not afford the Veteran a VA examination for the anxiety disorder with depression claim, on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  In this case, the Veteran needed to submit new and material evidence for the Board to reopen and consider the service connection claim for an anxiety disorder with depression on the merits.  As discussed in more detail below, the Veteran has not done so.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence for Anxiety Disorder with Depression

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, supra, aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  The RO originally denied service connection for anxiety disorder with depression in an August 1995 rating decision.  The Veteran appealed that decision to the Board.

In June 2002, the Board denied service connection for a chronic acquired mood or anxiety disorder, to include as secondary to an undiagnosed illness, on the basis that even though the Veteran had post-service diagnoses of dysthymia, recurrent major depression, and depression associated with tinnitus, there was no probative medical evidence relating these diagnoses to the Veteran's military service.  The Veteran submitted a statement in October 2002 noting that the Board had denied his claim for an anxiety disorder with depression and that he continued to receive treatment for this disability, but he did not file a Notice of Appeal with the U.S. Court of Appeals for Veterans Claims.  Because he did not appeal the Board's June 2002 decision to the Court, which he had the right to do under the law, it was final.  

In May 2009, he filed a request to reopen his claim.

Evidence considered at the time of the last final rating decision included the STRs, which showed that the Veteran noted on the Report of Medical History accompanying a July 1991 examination that he then had, or had a history of, nervous trouble.  Specifically he was concerned about adjusting from military to civilian life; but he had never been treated for a mental condition.  There were no other findings of any psychiatric problems or treatment in service.  The Veteran's DD Form 214 shows that his Military Occupational Specialty was Practical Nurse for three years and seven months and Medical Noncommissioned Officer for eight years.  The Veteran also served in Support of Operational Desert Shield/ Storm from January 16, 1991, to April 10, 1991.  

Post-service, October 1995 VA outpatient treatment records show a one-year history of anxiety and depression; and VA outpatient treatment records dated from 1998 to 2000 showed recent diagnoses of dysthymia, recurrent major depression, and "depression associated with tinnitus."  Additional evidence considered was the Veteran's and his wife's testimony at a February 2002 Board videoconference hearing, to the effect that he had anxiety in service; and lay statements from his family and friends dated in October 1995 and November 1995 to the effect that after service he had been suffering from isolation, lethargy, apathy, and poor concentration, consistent with mood disorder symptomatology. 

Evidence received since the last final Board decision includes VA outpatient treatment records dated from 2001 to 2009 noting continued findings of dysthymia, major depression, and anxiety disorder with depression.  A May 2008 VA social worker also diagnosed the Veteran with posttraumatic stress disorder (PTSD) after he complained about having nightmares about Saudi Arabia.  The Veteran stated on an October 2005 Persian Gulf Registry examination that he had suffered from depression since 1991.

The Board does not view the evidence submitted since the June 2002 Board decision as being new and material because, even assuming it to be credible for the purpose of the request to reopen the claim, it does not show any new information relevant to the service connection claim for an anxiety disorder with depression.  Specifically, the record previously showed at the time the Board denied the service connection claim for an anxiety disorder with depression in June 2002 that the Veteran had present diagnoses of dysthymia, major depression, and anxiety with depression and that he contended that he had depression since his military service in 1991.  Thus, this information is not new and cannot be used to reopen the claim on the merits.  With respect to the diagnosis of PTSD, the Veteran separately filed a service connection claim for PTSD which was denied by the RO in July 2008; and the Veteran did not appeal this decision.  Even though the Court has held that a claim for a psychiatric disability should include all potentially relevant psychiatric diagnoses, in this case, the Veteran actually separately claimed entitlement to service connection for PTSD and an anxiety disorder with depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Because the Veteran did not appeal the July 2008 rating decision denying the PTSD claim and has not indicated that he wished to attempt to reopen this claim on any of the statements since submitted, the issue of PTSD is not considered part and parcel with the issue of anxiety disorder with depression.   Notwithstanding the holding in Clemons, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996); Boggs v. Peake, 520 F.3d 1330 (2008).

Although some of the evidence submitted since the June 2002 Board decision bears directly and substantially upon the specific matter under consideration, none of it is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, the evidence is not new and material, and the claim is not reopened.

III.  Increased rating for lumbar spine disability

A.  Relevant Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

During the pendency of this appeal, VA issued revised regulations amending the portion of the Rating Schedule dealing with disorders of the spine.  Effective from September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The VA General Counsel has held that, where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003.

The Board will therefore evaluate the Veteran's service-connected lumbar spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010); VAOPGCPREC. 3-2000; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

Under former Diagnostic Code (DC) 5292, slight limitation of motion of the lumbar spine warranted a 10 percent rating; moderate limitation of motion of the lumbar spine warranted a 20 percent rating; and severe limitation of motion of the lumbar spine warranted a 40 percent rating.  See 38 C.F.R. § 4.71a, DC 5292 (prior to September 26, 2003).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Diagnostic Code 5293, effective prior to September 23, 2002, provided a 20 percent rating was warranted for moderate symptomatology manifested by recurring attacks; a 40 percent rating was provided for severe symptomatology manifested by recurring attacks with little intermittent relief; and a 60 percent rating for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (prior to September 23, 2002).

Under former DC 5295 ( for lumbosacral strain), a 20 percent evaluation is assigned with muscle spasm on forward bending, loss of lateral spine motion, unilateral, in standing position; and a 40 percent disability rating is warranted with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Effective September 26, 2003, under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, DC 5243 (2010)).  The following notes also apply.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The current schedular criteria, effective September 26, 2003, may not be applied retroactively.  See VAOPGCPREC 3-2000.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

B.  Facts and Analysis

Initially, the Board notes that the Veteran was provided with the amended regulations for the spine in various SSOCs, starting with the one in January 2004.   Accordingly, there is no prejudice to the Veteran in deciding this appeal based on those regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).

By way of history, the RO originally granted service connection for a back disability in a June 1992 rating decision, with a 10 percent rating assigned for lumbosacral strain under the former Diagnostic Code 5295.  The Veteran filed an increased rating claim for the lumbar spine disability in February 1995.  The RO granted an increased rating of 20 percent for the lumbar spine disability in an August 1995 rating decision, effective February 21, 1995.  The Veteran appealed this action to the Board.

The Veteran testified at a February 2002 videoconference Board hearing that he was in a lot of pain and had very limited movement in his back.  His wife further testified that his back disability affected his intimate relations, his relationship with the children, and the household activities.  The Veteran testified in a January 2008 Travel Board hearing that he sometimes used a back brace at work in the hospital as he was sometimes required to lift patients.  He also testified that he was not able to do house work, such as yard work or washing the car because of his lumbar spine disability, and that the back pain affected his sleeping.  He further mentioned that prolonged sitting caused increased tightness and spasms in the back.  He stated that he had pain going into his leg, which he described as a numbness and tingling.

VA X-ray treatment reports dated in January and July 1994 show mild degenerative changes in the lumbar spine.  A June 1995 VA treatment record also shows degenerative arthritis.  

A January 1996 general VA examination shows daily pain in the low back and the use of a brace on a daily basis.  On physical examination, forward flexion was to 80 degrees; extension was to 15 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 20 degrees; right lateral rotation was to 15 degrees; and left rotation was to 20 degrees.  There were no fixed deformities or posture abnormalities; and there was minimal pain on motion.  There also was mild paravertebral muscle spasm.  Neurological examination showed that deep tendon reflexes were prompt and equal bilaterally.  X-rays showed mild rotator levoscoliosis involving the lumbar spine with no other significant findings.  The diagnosis was chronic lumbosacral strain with limitation of motion in the lumbar spine and mild rotary scoliosis involving the lumbar spine.

In April 1996, a VA orthopedic consult shows tenderness over the lumbosacral junction, particularly over the posterior iliac crest bilaterally.  There was no neurological involvement.  X-rays showed narrowing of the L5-S1 interspace and questionable narrowing of the sciatic joints bilaterally.

A July 1999 general VA examination report shows complaints of increased pain in the lumbar spine radiating to the left buttock and left leg.  He stated that he called in sick at least once a month due to back pain and used a brace at work on occasion.  He was treated with pain medication Darvocet and Piroxicam and indicated that if he did not take the medication he would have flare-ups at least once a week.  He denied any emergency room visits for pain.

On physical examination, the Veteran had no signs of pain during ambulation, and bent over to remove his clothes without any signs of pain.  Forward flexion was to 70 degrees with tenderness to palpation of the lumbar area.  There was no obvious scoliosis seen.  Backward extension was to 20 degrees with pain elicited in the lumbar area; lateral flexion was to 30 degrees with pain; and rotation was to 30 degrees with pain.  There was tenderness to deep palpation on the lumbar area in general.  Straight leg raise was negative with no pain elicited on the lumbar area.  A June 1997 computed tomography (CT) scan of the lumbar spine showed the lamina of L4 bilateral revealed approximately 4x6mm rounded compact bony densities, which it was thought might represent small osteomas.  There was no herniated nucleus pulposus, spinal stenosis, or significant neural foramina narrowing at any level.  The diagnosis was lumbosacral strain and degenerative joint disease of the lumbosacral spine with mild exacerbation found.

An April 2001 VA treatment record notes the Veteran's complaints of severe back pain radiating to his shoulders and right arm.  

A March 2002 VA orthopedic note shows complaints of low back pain radiating to the left leg.  Physical examination showed that the Veteran walked with a nonantalgic gait.  He had some pain with straight leg raise on the left.  His deep tendon reflexes were 2+ bilaterally.  His sensory examination showed subjective complaints of decreased sensation on the left leg.  The assessment was chronic low back pain with some L5-S1 radiculopathy.

In October 2002, a VA examination report shows complaints of persistent pain in the lower back at a 5 out of 10, radiating to the left buttock and down the posterior aspect of the left thigh to the knee, and sometimes to the heel.  He also complained of weakness, stiffness, and easy fatigability.  He took Darvocet and Piroxicam daily and his back pain was relieved with rest and increased by increased activity.  He did not use a back brace and did not have flares of pain.  He also had never had surgery.  He was a registered nurse and occasionally needed help lifting patients.

On physical examination, the Veteran walked with a normal gait and sat and stood with a normal posture without list.  He did not limp and there was no deformity of the back.  The paravertebral muscles were of normal bulk and tone and were without spasm.  There was moderate tenderness in the gluteus maximus muscle at its most central origin at the level of the middle of the sacrum.  Range of motion showed that flexion was to 60 degrees; extension was to 18 degrees; left and right lateral bend and rotation was to 16 degrees.  He recovered from the flexed position without difficulty.  He reported that he could not flex beyond 60 degrees because of pain but the examiner observed no visible manifestations of pain.  Straight leg raising tests were negative to 80 degrees bilaterally.  Both patellar reflexes were 2+ and both Achilles reflexes were 2+.  The examiner noted X-ray findings and magnetic resonance imaging (MRI) findings and diagnosed the Veteran with lumbosacral strain, chronic, mild, with characteristic pain on motion, moderate limitation of forward bending in the standing position, and radiographic changes of osteoarthritis of the left L5-S1 facet joints but without muscle spasm on forward bending or loss of lateral spine motion.  The examiner further commented that the low back disability only involved the joint structures; there was no evidence of involvement of muscles or nerves.

A March 2003 VA examination report shows very similar findings as the October 2002 examination.  The notable differences are that the Veteran forward flexed to 85 degrees and recovered from flexion from 85 to 60 degrees with apparent weakness and used his hands for assistance for this segment of recovery.  There was apparent pain on motion during this limited arc of motion but not throughout the remainder of the range of motion.  There was no evidence of excess fatigability, incoordination, swelling, deformity, or atrophy caused by the service-connected lumbosacral strain.  The examiner commented that the Veteran's complaint of pain radiating to his left buttock down the posterior aspect of the left thigh was supported by the radiological finding of arthropathy of the left L5-S1 facet joint.  Facet syndrome characteristically caused mechanical lower back pain that radiated down the posterior aspect of the thigh to the knee.

An October 2005 Gulf War Registry examination report notes the Veteran ambulated well and his gait was within normal limits.  Motor testing was 5 out of 5 throughout.  X-ray findings in July 2005 were noted.  It was the examiner's opinion that the Veteran's chronic lumbosacral strain involved the lumbar paraspinal muscles and that he had no neurological deficits.  The Veteran's lumbosacral strain caused chronic back pain; there was no evidence of increased weakness or fatigue with repetitive motion.  In the examiner's opinion, the Veteran should be able to perform sedentary work, for example, sitting at a desk.  There was no visible muscle atrophy and no skin changes were noted.

A June 2007 VA examination report shows continued complaints of low back pain radiating to the left buttock down the posterior lower leg.  He did not use a back brace.  He walked a lot at work and was in pain by the end of the day.  He denied any bladder or bowel dysfunction and had not lost any days from incapacitation in the last 12 months.  His lower back disability sometimes affected his job and his usual daily activities.

On physical examination, the Veteran's posture was erect without any list.  He walked with a regular gait with no cane.  Forward flexion was to 70 degrees without limitation of motion during repetitive use due to pain, fatigue, weakness, or lack of endurance.  Left and right lateral flexion was to 30 degrees bilaterally; left and right lateral rotation was to 30 degrees bilaterally; and backward extension was to 30 degrees without evidence of loss of motion during repetitive use due to pain, weakness, or lack of endurance.  Neurological examination showed that motor examination in the lower extremity was 5 out of 5 in muscle strength with no evidence of atrophy or weakness.  Sensory examination by monofilament on the right lower extremity showed no sensory deficits; on the left, there was slight decrease in sensation at the distal posterior lower legs.  Vibration and position sense was intact; and deep tendon reflexes were within physiological limits.  A June 2007 magnetic resonance imaging (MRI) report of the lumbar spine showed an annular tear with a left foraminal disc protrusion at L4-5 impinging on the L4 ganglion.  June 2007 x-ray examination showed mild facet arthritis and a small osteophyte, L4 and mild degenerative narrowing of L5-S1 disc.  The diagnosis was degenerative disc disease of the lumbar spine with radiculopathy in the left lower extremity.  The examiner commented that he would estimate no additional limitation of motion of the Veteran's lower back during flare-ups or repetitive use due to pain, fatigue, weakness, or lack of endurance.

In September 2008, a VA examination report shows continued complaints of pain radiating to the left buttock in the posterior lower extremity in the left leg.  He did not use any back brace.  He stated that he had missed at least 6 days of work in the last 12 months.  The back disability affected his job since it would slow him down but he was still able to function full-time as a nurse.

On physical examination, forward flexion was to 30 degrees without pain; backward extension was to 0 degrees; right and left lateral flexion was to 10 degrees; and right and left lateral rotation was to 10 degrees.  Range of motion was without pain and the examiner commented that there also was lack of effort on his range of motion.  Thus, an estimation of his limitation of motion on flare-ups an repetitive use was not possible.  On neurologic examination, he had decreased sensation on the left buttock down to the posterior thigh and posterior distal lower extremity on monofilament.  He had no sensory deficit in the right lower leg.  Lasegue sign was positive on the left leg and negative on the right leg.  Romberg and Babinski signs were negative.  Motor examination showed no evidence of muscle atrophy.  June 2007 X-ray examination findings as well as July 2007 MRI findings were noted.  The diagnosis was degenerative disk disease with radiculopathy, right lower extremity.  (The Board notes that this appears to be a typographical error and that it appears clear that the examiner meant to note radiculopathy into the left lower extremity.)  The examiner further found that the diagnosis of degenerative disk disease of the left lower extremity radiculopathy was at least as likely as not part of the Veteran's service-connected back disorder diagnosed as lumbar strain.

The RO has consistently rated the Veteran's lumbar spine disability under the criteria for lumbosacral strain, Diagnostic Codes 5295 and 5237.  Medical evidence dated from 1995 to 2008 shows findings of lumbosacral strain, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritis changes, and narrowing or irregularity of joint space.  These are all criteria for a 40 percent disability under 38 C.F.R. § 4.71a, DC 5295 (2002).  However, the medical evidence does not show any listing of whole spine to opposite side, positive Goldthwaite's sign, or abnormal mobility on forced motion.  Specifically, the January 1996 VA treatment record noted that there was no fixed deformity in the spine.  The October 2002 VA examination report showed that there was no listing and no deformity of the back.  The June 2007 VA examination report also noted that the Veteran's posture was erect with no listing.  While some of the criteria for a 40 percent rating are met, overall, the Veteran's disability picture does not warrant the next higher rating under Diagnostic Code 5295.  Moreover, the reports of the June 2007 and September 2008 VA examinations do not show a diagnosis of lumbosacral strain.  Therefore, a higher rating under the former DC 5295 is not warranted.

The Board has also considered former Diagnostic Code 5293 (for intervertebral disc syndrome).  The next higher, 40 percent rating is provided for severe symptomatology manifested by recurring attacks with little intermittent relief.  The medical evidence shows that at most the Veteran's lumbar spine symptomatology is of moderate severity.  While he complained of pain on a daily basis and had mild muscle spasms in January 1996, he took pain medication to avoid flare-ups and in January 1999 was found to have no painful motion.  In March 2003, he had some painful motion from 60 to 85 degrees of forward flexion, but otherwise his motion in the spine was without pain.  He also denied any hospitalization for his back pain and was able to work full-time in his job as a nurse.  Even though the Veteran's complaints with respect to his lumbar spine disability are significant, they do not more closely approximate the criteria for a 40 percent rating under DC 5293.

The record on appeal demonstrates that, in addition to lumbosacral strain, the Veteran has been diagnosed with arthritis of the lumbar spine and lumbar degenerative disc disease with radiculopathy.  The October 2008 VA examiner noted that the degenerative disc disease with radiculopathy was part of the service-connected disability.  No medical professional has indicated that the lumbar arthritis is part of the service-connected disability.  However, the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and that which is attributed to a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). Accordingly, the Board will treat all symptomatology of the lumbar spine as being attributable to the Veteran's service- connected lumbar spine disability.

In light of the medical and other evidence showing that limitation of motion of the lumbar spine is the predominant symptom, the Board finds that the Veteran's lumbar spine disability is most appropriately rated based upon limitation of motion under former Diagnostic Code 5292.  Under DC 5003, degenerative arthritis is rated based on limitation of motion of the part affected.  Therefore, the Veteran's disability may be rated under former DC 5292 (for limitation of motion of lumbar spine).

Treatment records during the period from February 21, 1994, to February 20, 1995, show no treatment for the lumbar spine disability.  A report of a March 1992 VA examination shows findings of normal range of motion of extension, right and left rotation, and right and left lateral flexion, and somewhat limited motion (but almost normal) of forward flexion.  There is no other pertinent medical evidence for this period of time.  The Board concludes that the limitation of motion prior to February 21, 1995 is most aptly described as slight.  For these reasons, the Board finds that a rating in excess of 10 percent under former DC 5292 prior to February 21, 1995, is not warranted.

From February 21, 1995, to September 13, 2008, VA examination reports show limited motion which cannot be described as approximating severe limitation of motion.  There are findings of limited motion, but still more than half of the normal range in all planes on several of the examinations.  Because limitation of lumbar spine motion was more than half of normal, the Board concludes that the limitation of the Veteran's lumbar spine motion was most aptly described as moderate during this period.  For these reasons, the Board finds that a rating in excess of 20 percent from February 21, 1995, to September 13, 2008, under former Diagnostic Code 5292 is not warranted.

Under the current schedular criteria, to warrant a rating in excess of 20 percent, there must be forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

There is no evidence of ankylosis in the medical records, so the Board will look at forward flexion.  VA examinations from March 2003 to June 2007 show that the Veteran has forward flexion to at least 60 degrees.  Since a 40 percent rating calls for forward flexion to be 30 degrees or less, the identified limitation of forward flexion does not warrant a 40 percent rating under the current schedular criteria at any time during the period under consideration.

In short, for reasons stated above the Board finds that a disability rating in excess of 20 percent prior to September 13, 2008, is not warranted under the current schedular criteria.

Effective September 13, 2008, the Veteran was assigned a 40 percent rating for his lumbar spine disability.  The September 2008 VA examination, reported above, showed limitation of motion consistent with the assignment of a 40 percent rating.  The Board therefore agrees with the disability ratings assigned by the RO.

Under the current schedular criteria, to warrant a rating in excess of 40 percent, unfavorable ankylosis of the thoracolumbar spine must be present.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

There is no evidence of ankylosis in the medical records.  The report of the September 2008 VA examination shows the following range of motion: forward flexion 30 degrees; extension 0 degrees; lateral flexion bilaterally 10 degrees; and rotation bilaterally 10 degrees.  A June 2011 VA clinic follow-up record notes that the Veteran's gait was with a forward flexed lumbar spine and that he used a four-point cane in the right hand.  However, he could extend and flex the spine, though with pain, and there was no grimacing or "pusturing" with standing from seated position.  

While the extension was noted to be at 0 degrees due to pain in September 2008 and the Veteran apparently walked in a "bent over" fashion as he used a cane in June 2011, there were no findings that the joint was immobile or consolidated.  Specifically, the Veteran was noted as being able to flex and extend his spine in June 2011, though pain was involved in the motions.  Therefore, a rating in excess of 40 percent for the lumbar spine disability under the current schedular criteria is not warranted.

With respect to the issue of a separate neurological rating for the lumbar spine, the record shows radiculopathy involving the left lower extremity manifested by a decreased sensation on the left buttock down to the left posterior thigh and the left posterior distal lower extremity.  However, the medical findings show that there is no neurological component to the Veteran's lumbar spine disability.  Specifically, an April 1996 VA orthopedic consult shows that there was no neurologic involvement of the lumbar spine disability.  The October 2002 VA examination report shows that the low back disability only involved joint structures with no evidence of involvement of muscles or nerves.  The March 2003 VA examination report shows that the Veteran's radiculopathy was consistent with arthropathy of the left L5-S1 facet joint syndrome, which typically caused mechanical low back pain.  In October 2005, a VA examination report shows the lumbosacral strain involved the paraspinal muscles and there were no neurological deficits.  The Veteran also denied bladder or bowel dysfunction in June 2007.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided. See 38 C.F.R. § 4.14; see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The medical evidence makes it clear that the Veteran's lumbar spine disability constitutes a single disease entity and that the primary functional impairment is limitation of motion.  While there is radiculopathy involving the left lower extremity, the medical evidence does not show a separately identifiable neurological disability of the left lower extremity or, for that matter, of the right lower extremity.  Therefore, the radiculopathy will not be separately rated.  Cf. Bierman v. Brown, 6 Vet. App. 125 (1994) (holding that under former DC 5293 a separate rating for a neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder).

The U.S. Court of Appeals for Veterans Claims has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995).

For the period prior to September 13, 2008, the Board finds that an increased rating based on additional functional impairment due to pain is not warranted in this case.

The report of the March 1992 general medical examination showed no pain during the physical examination.  The report of the January 1996 VA examination reveals that there was minimal pain on motion.  The report of the April 2003 VA examination shows that there was apparent weakness of recovery from maximum spine flexion from 85 degrees to 60 degrees accompanied by apparent pain, but that there was no evidence of excess fatigability, incoordination, swelling, deformity, or atrophy caused by the lumbosacral strain.  The report of the July 2005 VA examination reflects that repetitive motion caused an increase in pain without evidence of weakness or fatigue.  The report of the June 2007 VA examination reveals that there was no evidence of loss of motion during repetitive use due to pain, fatigue, weakness, or lack of endurance.  The June 2007 examiner (who also conducted the September 2008 VA examination) estimated that the Veteran would not have any additional limitation of motion of his lower back during flare-ups.  The report of the September 2008 VA examination shows that the Veteran's range of motion was without pain and that there was a lack of effort by the Veteran during range of motion testing.    

In short, the medical evidence does not demonstrate functional loss which would enable the Board to assign additional disability under 38 C.F.R. §§ 4.40 and 4.45 at any time.

The currently assigned 40 percent, effective September 13, 2008, is the maximum rating for limitation of motion of the lumbar spine under either the old DC 5292 or the current general schedule for rating spinal disabilities (absent ankylosis).  DeLuca considerations are therefore inapplicable, effective September 13, 2008.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) [if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable].

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110.  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

As noted above, the Veteran's most recent claim for increased disability rating for his lumbar spine disability was filed on February 21, 1995.  In this case, therefore, the relevant time period is from February 21, 1994, to the present.

Staged ratings have in fact been assigned by the RO.  Prior to February 21, 1995, the lumbar spine was rated 10 percent disabling.  A 20 percent disability rating was assigned effective February 21, 1995.  In a March 2009 rating decision, the AMC assigned a 40 percent disability rating for the lumbar spine disability effective September 13, 2008, the date of a VA examination.

Based on the medical evidence of record, it is factually ascertainable that the Veteran's lumbar spine disability underwent an increase in severity based on limitation of motion as of February 21, 1995.  Further, it is factually ascertainable that the  lumbar spine disability underwent an additional increase in severity based on limitation of motion as of the date of the September 13, 2008 VA examination.

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to VA regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO explicitly considered the Veteran's claim under C.F.R. § 3.321(b)(1) in the December 2001 SSOC.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria found in the rating schedule for spinal disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers impairment based on limitation of motion.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not herein), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his lumbar spine disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.

In addition, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran is currently working full time as a nurse.  Although the Veteran reported on the March 2003 VA examination report that he occasionally needs help from his colleagues to lift, turn, or position patients, there is nothing in the record to indicate that this service-connected disability on appeal would cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Also, there is no evidence in the medical records of an exceptional or unusual clinical picture.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has been employed full-time during the course of the appeal.  As the record does not show that he has been rendered unemployable as a result of his service-connected disability, any inferred TDIU claim is inapplicable in this case.

The Veteran is competent to report symptoms associated with his low back disorder, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his lumbar spine disability and his views are of no probative value.  And, even if his opinion were entitled to be accorded some probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the lumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of all the foregoing, the preponderance of the evidence is against the claim for an evaluation higher than 20 percent for the service connected lumbar spine disability, effective from February 21, 1995, to September 13, 208, and higher than 40 percent, effective September 13, 2008; there is no reasonable doubt to be resolved; and an increased rating is not warranted.   Gilbert v. Derwinski, supra.


ORDER

New and material evidence has not been received to reopen a service connection claim for an anxiety disorder with depression, the claim is not reopened, and the appeal is denied.

Entitlement to an evaluation in excess of 20 percent for a service-connected lumbar spine disability, effective from February 21, 1995, to September 13, 2008, and in excess of 40 percent, effective from September 13, 2008, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


